Case 2:20-cv-01437-ODW-AS Document 49-19 Filed 06/10/20 Page 1 of 4 Page ID #:785



    1   Alan J. Jackson (State Bar No. 173647)
    2     ajackson@werksmanjackson.com
        Caleb Mason (State Bar No. 246653)
    3     cmason@werksmanjackson.com
    4   WERKSMAN JACKSON & QUINN LLP
        888 W 6th St
    5   Los Angeles, CA 90017
    6   Telephone: 213.688.0460
        Facsimile: 213.624.1942
    7
    8   Attorneys for Defendant
        NAASÓN JOAQUÍN GARCÍA
    9
   10                              UNITED STATES DISTRICT COURT
   11              CENTRAL DISTRICT OF CALIFORNIA—WESTERN DIVISION
   12
        SOCHIL MARTIN,                              Case No.: 2:20−cv−01437 ODW (ASx)
   13
                      Plaintiff,                    DECLARATION OF ALAN
   14
                                                    JACKSON IN SUPPORT OF
              v.
   15                                               DEFENDANTS’ JOINT MOTION
        LA LUZ DEL MUNDO, an                        TO ORDER PLAINTIFF TO
   16
        unincorporated association, et al.          PARTICIPATE IN RULE 26
   17                                               CONFERENCE
                      Defendants.
   18                                               [Filed concurrently herewith: Notice of
                                                    Motion and Motion; Memorandum of
   19                                               Points and Authorities; Declaration of
   20                                               Reed Aljian; and [Proposed] Order]
   21                                               District Judge:     Otis D. Wright, II
   22                                               Courtroom:          5D, 5th Floor
                                                    Magistrate Judge:   Alka Sagar
   23                                               Courtroom:           540, 5th Floor
   24
                                                    DATE: July 13, 2020
   25                                               TIME: 1:30 p.m.
   26                                               CTRM: 5D
   27
   28

                     ALAN JACKSON’S DECLARATION ISO DFS’ MOTION TO ORDER PLAINTIFF
                                 TO PARTICIPATE IN RULE 26 CONFERENCE
Case 2:20-cv-01437-ODW-AS Document 49-19 Filed 06/10/20 Page 2 of 4 Page ID #:786



    1                       DECLARATION OF ALAN J. JACKSON
    2         1.     I am a partner at the law firm of Werksman Jackson & Quinn LLP (the
    3   “Firm”), counsel of record for Defendant NAASON JOAQUIN-GARCIA (“Mr.
    4   Garcia” or “Defendant”). I am licensed to practice before all courts in the State of
    5   California and the United State District Court for the Central District of California.
    6   I am the attorney primarily responsible for the representation of Defendant in this
    7   Action and in the Criminal Action. If called upon as a witness, I could and would
    8   competently testify to the facts set forth below, as I know each to be true based
    9   upon my own personal knowledge or upon my review of the records and files
   10   maintained by the Firm in the ordinary course of its representation of Defendant.
   11         2.     On June 4, 2019, the Attorney General for the State of California (the
   12   “AG”) filed a criminal complaint against Mr. Garcia and three others, making
   13   allegations of child pornography, human trafficking, and sexual assault (“Criminal
   14   Action”), later amended on July 15, 2019. Attached as Exhibit A is a true and
   15   correct copy of the second amended criminal complaint.
   16         3.     The only pending criminal case against Mr. Garcia is the Criminal
   17   Action brought by the Attorney General for the State of California.
   18         4.     On June 6, 2019, the Attorney General held a press conference
   19   regarding the Criminal Action against Mr. Garcia. Attached as Exhibit B is a true
   20   and correct copy of the June 6, 2019 Press Conference Transcripts.
   21         5.     During the course of the Criminal Action, the AG has claimed it has
   22   allegedly uncovered evidence of child pornography. Upon motion by Mr. Garcia in
   23   September 2019, the Court ordered the AG to produce to Mr. Garcia the alleged
   24   evidence. The AG violated that order. The Court then held the AG and the
   25   individual prosecutors in contempt and sanctioned each prosecutor $5,000 for
   26   defying the Court’s order. The Court also ordered the AG to produce the alleged
   27   evidence in court the following morning. The Superior Court later withdrew the
   28                                               1
                   ALAN JACKSON’S DECLARATION ISO DFS’ MOTION TO ORDER PLAINTIFF
                               TO PARTICIPATE IN RULE 26 CONFERENCE
Case 2:20-cv-01437-ODW-AS Document 49-19 Filed 06/10/20 Page 3 of 4 Page ID #:787



    1   individual monetary sanctions after the prosecutors produced the alleged evidence.
    2   However, the AG later admitted that it had not produced all of the alleged evidence
    3   and, rather, had withheld a portion of it. This issue will be litigated in due course in
    4   the Superior Court. The discovery issues in the Criminal Action remain unresolved
    5   because the AG violated another of Mr. Garcia rights, which led to appellate
    6   review. Attached as Exhibit C is a true and correct copy of the September 19, 2019
    7   Order for Sanctions.
    8         6.     The referenced appellate review involved the AG’s failure to provide
    9   Mr. Garcia with a timely preliminary hearing. As a result, Mr. Garcia moved to
   10   dismiss the Criminal Action. The Superior Court denied the request. Mr. Garcia
   11   sought interlocutory writ relief in the Court of Appeal. On April 7, 2020, the Court
   12   of Appeal granted the writ, reversed the Superior Court, and ordered the Superior
   13   Court to dismiss the Criminal Action against Mr. Garcia. Attached as Exhibit D is a
   14   true and correct copy of the Court of Appeal’s decision and order. The Criminal
   15   Action is to be dismissed in the Superior Court upon issuance of the remittitur on or
   16   about July 8, 2020.
   17         7.     On May 19, 2020, my office filed an answer to Plaintiff’s Complaint
   18   in this Civil Action on behalf of Mr. Garcia. In that answer, Mr. Garcia asserted his
   19   Fifth Amendment privilege in response to the allegations in the Complaint.
   20         8.     On May 27, 2020, I received a letter from the AG seeking to intervene
   21   in the Civil Action against Mr. Garcia. In response to the AG’s letter, I expressed
   22   my concerns regarding the timing of the letter and what appeared to be coordination
   23   with Plaintiff’s counsel as it relates to tactics in this Civil Action. Attached as
   24   Exhibit E is a true and correct copy of my response to deputy attorney general
   25   Donna Dean’s May 27, 2020 letter.
   26         9.     The day after the AG explained that it would be seeking to intervene in
   27   the action and to stay discovery only, Plaintiff’s counsel Deborah Mallgrave
   28                                                2
                   ALAN JACKSON’S DECLARATION ISO DFS’ MOTION TO ORDER PLAINTIFF
                               TO PARTICIPATE IN RULE 26 CONFERENCE
Case 2:20-cv-01437-ODW-AS Document 49-19 Filed 06/10/20 Page 4 of 4 Page ID #:788



    1   contacted me by email. In that email, Ms. Mallgrave explained that Plaintiff
    2   intended to move to strike Mr. Garcia’s answer. Attached as Exhibit F is a true and
    3   correct copy of the May 28, 2020 email from Plaintiff’s counsel D. Mallgrave.
    4         The foregoing is true and correct to the best of my knowledge and belief,
    5   under penalty of perjury under the laws of the United States and the State of
    6   California. Executed this date of June 10, 2020, at Los Angeles, California.
    7
                                                      ______________________________
    8
                                                            Alan Jackson
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28                                             3
                   ALAN JACKSON’S DECLARATION ISO DFS’ MOTION TO ORDER PLAINTIFF
                               TO PARTICIPATE IN RULE 26 CONFERENCE
